DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 11/05/2020.
Claims 1-23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-11; 12-14, 17-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voix (US-2002/0076057).
Regarding claim 1, Voix discloses a system for evaluating a seal between an earphone of a hearing device (10) and an ear canal (20), comprising: a first microphone (44) positioned outside the ear canal; a second microphone (42) positioned inside the ear canal; and a controller (52) configured to: measure a sound level at one or more test frequencies using the first microphone; measure a sound level at the one or more frequencies using the second microphone (see ¶ [0070]); calculate a difference between the sound levels measured using the first and second microphones at each of the one or more test frequencies (see ¶ [0071]); and determine a measurement of an ear seal based on the calculated one or more differences (see ¶ [0078]).
Regarding claim 2, see ¶ [0077].
Regarding claim 3, see ¶ [0075], where a predetermined sound pressure level difference or a substantially time stable sound level difference conditions as disclosed is/are one or more threshold values for the sound level difference.
Regarding claim 6, see Figs. 2 and 4 with microphones 42 and 44.
Regarding claim 7, see ¶ [0070] and ¶ [0077].
	Regarding claim 9, see Fig. 1.
	Regarding claim 10, see ¶ [0072]-[0075] and Fig. 4.
	Regarding claim 11, see ¶ [0023], where in the predetermined sound pressure level difference from the measured internal and external sound level is determined over a pre-selected frequency range that is in an absence of audio program material being played through a speaker of the earphone.
Method claims 12-14, and 17-18, 20-22 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-3, and 6-7, 9-11 since the apparatus claims perform the same functions as the method claims.

Claim 23 recites “a non-transitory machine readable medium", and “a system” for the computer implemented the process of claim 1, the system of Voix includes data processing unit and computer unit for signals and data processing as shown in Fig. 1, and the processing unit or computer unit inherently executes instructions stored thereon to perform the disclosed method as claimed.  Claim 23 is rejected for the same reasoning as set forth in apparatus claim 1 above.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voix.  
Regarding claim 8, Voix discloses the system is discussed in claim 1 above.  However, Voix does not disclose the system is wholly implemented on the hearing device.  
Hearing device with self in situ signal processing and control is well known in the art.  It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to implement the data processing unit wholly in the hearing device 10 as shown by Voix for the convenient of self in situ signal processing and control by the hearing device itself.
Method claim 19 is rejected for the same reasoning as set forth for the rejection of apparatus claim 8 since the apparatus claims perform the same functions as the method claims.


Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Killion, Duisters, Goldstein, Tiscareno et al, and Broadley et al  are made of record here as pertinent art to the claimed invention.  The cited references disclose various hearing devices with sound signals level detection and seal quality measurement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 07/30/2022